Citation Nr: 1723930	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  08-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability to include as secondary to service-connected disability of degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying the Veteran service connection for a left knee condition as secondary to a service-connected disability of DJD of the right knee.

In June 2015, the Board remanded the issue of service connection for left knee DJD to the Agency of Original Jurisdiction (AOJ) for an addendum VA medical opinion with respect to the relationship between the left knee DJD and the service-connected right knee DJD.

When the Veteran's claims were last before the Board in December 2015, the Board remanded the issues of entitlement to service connection for a left knee condition as secondary to the service-connected DJD of the right knee, entitlement to service connection for an acquired psychiatric disorder, and a total disability based on individual unemployability (TDIU) to the AOJ for further development.  The latter two issues were remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case on these issues was issued in April 2017; however, a substantive appeal has not yet been received.  As such, the issues of entitlement to service connection for an acquired psychiatric disorder and a TDIU are not currently before the Board and will not be addressed in this decision.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDING OF FACT

The competent and probative evidence fails to demonstrate that a left knee disability is related to active service or any incident therein or that it is proximately due to or aggravated by service-connected DJD, right knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service and is not secondary to service-connected DJD of the right knee disability.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Legal Standards

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§ 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Relevant Evidence in this Case

The Veteran seeks service connection for a left knee disability as secondary to the service-connected disability of degenerative joint disease, right knee.  The Veteran contends that in-service stress and strain on his left knee as a result of his military service duties which required him to repeatedly climb ladders, and bend the knee, as well as walk and push aircraft service equipment for prolonged periods of time caused the current condition in his left knee.  Alternatively, the Veteran asserts that his service-connected right knee DJD caused abnormal gait, and as a result, strain in the left knee that caused the current left knee condition.

The Veteran's service treatment records (STRs) do not show that he was treated for a left knee condition while on active duty.  The Veteran's separation examination dated November 26, 1980 is silent for complaints or diagnosis of a left knee condition.

The record is unclear as to whether the Veteran has had abnormal gait for the past several years.  The Veteran underwent a VA examination in June 2005.  The examination report indicated a clinical finding of antalgic gait; however, VA treatment records after the June 2005 VA examination show notations that the Veteran walked with a steady gait.

The Veteran underwent a VA examination in March 2014.  The examiner diagnosed the Veteran with left knee DJD.  The examiner opined that the current left knee DJD is less likely than not proximately due to or the result of the service-connected right knee DJD.  The VA examiner reasoned that a cause and effect relationship is lacking in that there is no direct or proximate result of left knee DJD due to or resulting from a case of right knee DJD that can be hypothesized without resorting to pure speculation.

In August 2015, subsequent to the June 2015 Board remand, the Veteran received a VA addendum opinion.  The addendum opinion was provided by the same examiner that conducted the March 2014 examination.  The examiner explained that it is commonly understood in medical practice that advancing age, trauma, and other risk factors predispose to DJD, and that DJD typically may affect a variety of joints indiscriminately over time. The examiner stated that the fact that one joint is affected at an early time is not predictive of the location or onset of DJD in other joints.  The examiner stated that there is no evidence in the medical literature that one joint with DJD ensures or causes DJD to occur in another, whether the contralateral same joint or some other anatomical joint area.  For these reasons, the examiner opined that it would be purely speculative to assign a cause and effect relationship between a service-connected diagnosis for the right knee and the later onset of a diagnosis for the left knee because there is no evidence that DJD in one knee can cause DJD in the contralateral knee joint.

In April 2016, subsequent to a December 2015 Board remand, the Veteran received a VA addendum opinion.  The addendum opinion was provided by the same examiner that provided the March 2014 VA medical opinion and August 2015 VA addendum opinion.  The examiner was asked to provide opinions as to the etiology of the Veteran's left knee DJD and to determine whether it is as likely as not that the left knee DJD had its onset in active service or is otherwise related to service; whether it is as likely as not that the service-connected right knee DJD caused the left knee DJD; and whether it is as likely as not that the service-connected right knee DJD disability aggravated the left knee DJD.  The examiner was asked to comment on the Veteran's assertions that in-service stress and strain on the left knee as a result of the Veteran's military service duties caused the left knee DJD.

As to direct service connection, the examiner opined that it is less likely than not to a probability of greater than 50 percent that the military service routinely required of all service members selectively targeted the Veteran's left knee and cause the "mild" DJD discovered after separation.  The examiner provided the rationale that no evidence is found in the STRs to support such a contention.  The examiner further noted that the Veteran's credible contention that his military job was stressful, involving climbing ladders and carrying heavy parts, was similar to that of many service members and less stressful that some in other military occupational specialties (MOS) and the diagnosis made on imaging in 2005 was 8 years after his separation from service.  As to whether it is as likely as not that the service-connected right knee DJD caused the left knee DJD, the examiner opined that it is less likely than not to a probability of greater than 50 percent and that one joint cannot be identified as the cause of DJD in another joint.  The examiner provided the rationale that with advancing age and continued usage a variety of joints are vulnerable to arthritic change.

Further, as to secondary service connection, the examiner opined that it is less likely than not to a probability of greater than 50 percent.  The examiner provided the rationale that there is no evidence that aggravation beyond a predictable course has occurred.  The examiner was also asked to provide an opinion as to whether the service-connected right knee DJD disability caused or aggravated the left knee DJD and made specific findings as to whether the right knee DJD disability caused an abnormal gait for the past several years and, if so, address the question of whether the left knee DJD is a result of abnormal gait caused by the service-connected right knee DJD.  As to this question, the examiner opined that it is less likely than not to a probability level of greater than 50 percent that the left knee disability was caused by or aggravated by the service-connected right knee condition, whether directly caused or indirectly caused because of an abnormal gait.  The examiner provided the rationale that VA medical treatment nursing notes dated December 22, 2015 indicated the veteran was "ambulating well."  The examiner also noted that a May 5, 2015 primary care note indicated "normal gait;" a June 14, 2005 primary care note indicated a left knee x-ray showed "minimal osteoarthritic change;" September 28, 2007 bilateral knee x-rays showed mild DJD; and a March 13, 2012 right knee x-ray report noted "mild" DJD.  The examiner further noted that no evidence is found to support an abnormal gait through 2016.

Analysis

The Veteran is currently diagnosed with mild left knee DJD.  The Veteran is service-connected for right knee DJD.

The Veteran's STRs do not reflect any complaints, findings, treatment, or diagnosis of a left knee condition.

In June 2015, the Board found the March 2014 VA opinion to be inadequate because the VA examiner did not explain why he was unable to offer an opinion without speculating.

In December 2015, the Board found the March 2014 VA medical opinion and August 2015 VA addendum opinion to be inadequate because the March 2014 VA examiner did not consider the Veteran's assertions that stress and strain on the left knee from military duties caused the current left knee DJD, did not address the Veteran's assertions that abnormal gait resulting from the right knee DJD has caused the current left knee DJD, and did not provide an opinion with respect to whether the right knee DJD aggravated (permanently worsened in severity beyond a normal progression) the left knee DJD.

The April 2016 VA addendum opinion constitutes the most probative evidence of record as the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as the opinion is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran competently and credibly described his knee pain.  The Board has considered the Veteran's own opinion, however, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the April 2016 VA addendum opinion is more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disability directly to service.

While the Veteran asserted that his diagnosed left knee DJD is related to his service-connected right knee DJD, the weight of the competent and probative evidence does not show that the Veteran's left knee DJD was related to his service-connected right knee DJD, either on the basis of causation or aggravation.

In the April 2016 VA addendum opinion, the examiner provided a negative nexus opinion.  The examiner noted that one joint cannot be identified as the cause of DJD in another joint.  The examiner further provided that with advancing age and continued usage, a variety of joints are vulnerable to arthritic change.  The examiner noted that VA medical treatment nursing notes dated December 22, 2015 indicated the veteran was "ambulating well."  The examiner also noted that a May 5, 2015 primary care note indicated "normal gait;" a June 14, 2005 primary care note indicated a left knee x-ray showed "minimal osteoarthritic change;" September 28, 2007 bilateral knee x-rays showed mild DJD; and a March 13, 2012 right knee x-ray report noted "mild" DJD.  The examiner further noted that no evidence is found to support an abnormal gait through 2016.  The examiner opined that the Veteran's left knee DJD is less likely than not caused by or aggravated by his service-connected right knee DJD.

The Board finds that the Veteran's opinions regarding secondary service connection also are not competent as are any statements regarding direct service connection.  Secondary service connection is not warranted as the only competent opinions provide that the Veteran's left knee DJD and symptoms are not related to his service-connected right knee DJD.

Accordingly, direct and secondary service connection for a left knee condition, to include as secondary to service-connected right knee DJD is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




							(Continued on the next page)

ORDER

Service connection for a left knee disability to include as secondary to service-connected disability of degenerative joint disease of the right knee is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


